Citation Nr: 0928246	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-31 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicides.  

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that denied the above claims.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of the Vietnam 
during his active service, and exposure to herbicides during 
his active duty service is not otherwise shown.

2.  The Veteran's current diabetes mellitus did not have its 
onset during active service, or within one year after 
separation from service, or result from disease or injury in 
service, including exposure to herbicides.

3.  There is no competent evidence of record showing that 
tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1112, 
1116, 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2001); 
38 C.F.R. § 3.303(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
diabetes mellitus, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  Diabetes mellitus

Current treatment records show the Veteran currently suffers 
from diabetes mellitus.  Therefore, the first requirement for 
service connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

However, the medical evidence from service does not show that 
the Veteran's diabetes mellitus had its onset in service.  
The service treatment records during the period of active 
military service document no complaints or treatment for any 
endocrinological problems.  At the discharge examination in 
May 1972, the Veteran specifically denied a history of 
diabetes.

In addition, there is no competent medical evidence of record 
showing that the Veteran's diabetes mellitus had its onset 
during active service or within one year of his separation 
from active service, or is related to any in-service disease 
or injury.  VA treatment records for diabetes mellitus do not 
contain any evidence that this condition began in service.  
During treatment in November 2005, the physician noted at 
that time that the Veteran had diabetes for 20 years.  As 
such, the Veteran would have been diagnosed as having 
diabetes mellitus in 1985, about 13 years following service.  
The long time lapse between service and any documented 
evidence of treatment can be considered, along with other 
factors, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, the record does not contain a 
competent opinion linking the Veteran's current diabetes 
mellitus to service, and the medical evidence of record does 
not otherwise demonstrate it is related to service.  

The Veteran is also claiming diabetes mellitus as secondary 
to exposure to herbicides.  In a March 2008 statement, the 
Veteran claimed that he was exposed to Agent Orange.  For 
purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall 
be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with an exception not applicable to this case.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases 
include chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The Veteran's military personnel record shows that the 
Veteran did not serve in the Republic of Vietnam at any time, 
and the Veteran is not claiming otherwise.  Rather, he is 
claiming that he was exposed to herbicides while stationed 
for 18 months at Kadena Air Force Base in Okinawa, Japan 
beginning the summer of 1969.  Specifically, in his 
substantive appeal, he contended that while in Kadena, he 
loaded planes with many barrels of chemicals labeled orange, 
blue, and white.  Further, he asserted that herbicides were 
sprayed on the perimeter of the base to kill weeds and he 
used Agent Orange to clean the tarmac.  He also submitted an 
article from the Japan Times noting that the Board determined 
in 1998 that Agent Orange was likely used in Okinawa.  
However, the Board finds that there is insufficient evidence 
that the Veteran was exposed to herbicides during service.  
In September 2008, the U.S. Army and Joint Services Records 
Research Center (JSRRC) found no records that the Veteran was 
exposed to herbicides and stated that they were unable to 
document that Agent Orange was sprayed, stored or transported 
at Kadina Air Force Base in Okinawa.  Further, the Veteran's 
service personnel records are silent with respect to any 
documentation of exposure to herbicides.  Likewise the 
Department of Defense does not have any recorded occupational 
exposures to herbicides in Okinawa.  The Department of 
Defense has made available information as to areas outside of 
Vietnam which have been identified as locations where 
herbicides were stored, used, or destroyed.  The Board is 
unaware of any official confirmation that veterans were 
exposed to herbicides anywhere in Okinawa.  The Board 
understands the Veteran's contentions, but there appears to 
be no actual evidence of herbicides in Okinawa, much less 
evidence that the Veteran was actually exposed to herbicides 
while stationed there.

Therefore, even though the Veteran has been diagnosed with 
diabetes mellitus, which is one of the enumerated 
disabilities listed under 38 C.F.R. § 3.309(e), he is not 
presumed to have been exposed to herbicide agents because he 
was never in Vietnam and there is no record of any other 
herbicide exposure while in service.  38 U.S.C.A. § 1116(f).  
Thus, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board acknowledges the Veteran's statements indicating 
that his diabetes mellitus was due to exposure to herbicides 
in service.  However, medical evidence is generally required 
to establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As noted 
above, the Veteran's service personnel records are completely 
silent as to any exposure to herbicides.  The fact remains 
that there is no indication that the Veteran was exposed to 
herbicides in service.  While the Veteran's contentions have 
been carefully considered, these contentions are outweighed 
by the lack of evidence to support the claim.

The Board must conclude that with no evidence of diabetes 
mellitus, type II, in service or for many years after 
discharge from service, and no medical evidence of record 
suggesting a link between the Veteran's current disease and 
his active duty service, to include exposure to herbicides, 
there is no basis for awarding service connection for 
diabetes mellitus either on a direct basis or under the one-
year presumption.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.




B.  Tinnitus

Tinnitus is a condition under case law, where lay observation 
has been found to be competent as to the presence of the 
disability, that is, tinnitus is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Although the 
Veteran is competent to declare that he has tinnitus, he is 
not competent to provide a medical nexus opinion between his 
tinnitus and an event of service origin.  The only notation 
of tinnitus is the complaint made at the September 2006 VA 
examination.  The Veteran reported inservice noise exposure 
and that the condition began approximately one year ago.  

Where, as here, the determinative issue involves a question 
of a medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that the current tinnitus is related 
to an injury, disease, or event of service origin.  Espiritu, 
2 Vet. App. at 494.  

Furthermore, the September 2006 examiner opined that as the 
reported tinnitus began only one year ago, which was over 30 
years after separation, it was not likely that the Veteran's 
tinnitus was due to military service or military noise 
exposure.  As the opinion was based upon review of the claims 
file and a physical examination, it is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2006 and April 2006.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  Regarding the claim for 
service connection for tinnitus, the VA afforded the 
appellant physical examinations and obtained medical opinions 
as to the etiology and severity of the disability.  In this 
case, VA need not obtain an examination for the claim for 
service connection for diabetes mellitus as the evidentiary 
record does not show that this disability is associated with 
an established event, injury, or disease in service; 
manifested during an applicable presumptive period; or 
otherwise associated with military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



ORDER

Service connection for diabetes mellitus, including as due to 
exposure to herbicides, is denied.  

Service connection for bilateral tinnitus is denied.


REMAND

The Veteran contends that he has bilateral hearing loss that 
developed as a result of prolonged exposure while working as 
a jet mechanic at Kadina Air Force Base during service.  He 
stated that the jet engines were started up and they would 
listen for motor problems.  He did not wear hearing 
protection during service.  The Veteran did admit to having 
noise exposure from guns in his civilian occupation following 
service as a sheriff; however, he always wore hearing 
protection.  The Veteran's service personnel records confirm 
that he received training as a jet aircraft mechanic.  No 
hearing loss was found at the time of the Veteran's 
separation from service.  In September 2006, the Veteran was 
diagnosed during a VA examination as having bilateral normal 
to moderately severe sensorineural hearing loss.  The 
examiner opined that it was not likely that the Veteran's 
hearing loss is a result of military noise exposure based on 
the Veteran's hearing being normal separation from service.  
In Hensley v. Brown, 5 Vet. App. 155 (1993), however, the 
United States Court of Appeals for Veterans Claims (Court) 
noted that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.

The Veteran asserts that his current hearing loss is 
attributable to noise exposure during service.  In light of 
the Veteran's inservice training, he should be afforded a VA 
examination to obtain a medical opinion as to whether his 
current hearing loss developed as a result of his noise 
exposure during service.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological 
examination to determine the current nature 
and likely etiology of the Veteran's 
bilateral hearing loss.  The claims file must 
be made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that any current bilateral 
hearing loss had its onset during active 
service, or is related to any in-service 
disease or injury.  

The examiner should provide a rationale 
for any opinion.

2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


